                                          Case 5:19-cv-02936-BLF Document 75 Filed 08/24/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MAZEN ARAKJI,                                     Case No. 19-cv-02936-BLF
                                   8                       Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR LEAVE TO FILE A
                                                                                           MOTION FOR RECONSIDERAION
                                  10     MICROCHIP TECHNOLOGY, INC,
                                                                                           [Re: ECF 74]
                                  11                       Defendant.

                                  12
Northern District of California




                                              Plaintiff Mazen Arakji’s has filed yet another “Objection” to one of the Court’s orders.
 United States District Court




                                  13
                                       Plaintiff objects to this Court’s Order Denying Plaintiff’s Motion for Relief from Non-Dispositive
                                  14
                                       Pretrial Order of Magistrate Judge Cousins (ECF 73). ECF 74. The Court construes Plaintiff’s
                                  15
                                       “Objection” as a motion for leave to file a motion for reconsideration (“Motion”) pursuant to Civil
                                  16
                                       Local Rule 7-9.
                                  17
                                              A motion for leave to file a motion for reconsideration may be filed prior to the entry of a
                                  18
                                       final judgment in the case. Civ. L.R. 7-9(a). “The moving party must specifically show reasonable
                                  19
                                       diligence in bringing the motion” and one of the following circumstances:
                                  20
                                                      (1) That at the time of the motion for leave, a material difference in
                                  21                  fact or law exists from that which was presented to the Court before
                                                      entry of the interlocutory order for which reconsideration is sought.
                                  22                  The party also must show that in the exercise of reasonable diligence
                                                      the party applying for reconsideration did not know such fact or law
                                  23                  at the time of the interlocutory order; or
                                                      (2) The emergence of new material facts or a change of law occurring
                                  24                  after the time of such order; or
                                                      (3) A manifest failure by the Court to consider material facts or
                                  25                  dispositive legal arguments which were presented to the Court before
                                                      such interlocutory order.
                                  26
                                       Civ. L.R. 7-9(b).
                                  27
                                              Whether to grant leave to file under Rule 7-9 is committed to the Court’s sound discretion.
                                  28
                                           Case 5:19-cv-02936-BLF Document 75 Filed 08/24/20 Page 2 of 2




                                   1   See Montebueno Mktg., Inc. v. Del Monte Corp.-USA, 570 F. App’x 675, 676 (9th Cir. 2014). A

                                   2   motion for reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

                                   3   finality and conservation of judicial resources.” Kona Enters. v. Estate of Bishop, 229 F.3d 877,

                                   4   890 (9th Cir. 2000).

                                   5          Plaintiff does not specify under which provision of Local Rule 7-9(b) he brings his motion.

                                   6   In his Motion, Plaintiff raises two arguments: (1) a “general linguistic semantics and their

                                   7   application to FRCP 26(a)(1)(A)(ii)” and (2) Plaintiff’s interpretation of the 1993 advisory

                                   8   committee’s notes on FRCP 26. Motion ¶¶ 1; 19. Neither one of Plaintiff’s arguments identify a

                                   9   “new material facts or a change of law” or “a manifest failure by the Court to consider material facts

                                  10   or dispositive legal arguments.” See Civ. L.R. 7-9(b).

                                  11          This Court reviewed Plaintiff’s motion for relief (ECF 72) and the magistrate judge’s pretrial

                                  12   order (ECF 71), and found no “clear error” in the magistrate judge’s factual determinations and did
Northern District of California
 United States District Court




                                  13   not find that the magistrate judge’s legal conclusions are “contrary to law.” ECF 73 (citing Perry

                                  14   v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010)). None of Plaintiff’s arguments about

                                  15   “linguistic semantics” change that determination.

                                  16            Accordingly, Plaintiff’s motion at ECF 74 is hereby DENIED. Plaintiff is reminded that

                                  17   motions for reconsideration are generally disfavored and are not the place for parties to make new

                                  18   arguments not raised in their original briefs. Whalen v. Ford Motor Co., No. 13-CV-03072-EMC,

                                  19   2018 WL 6069812, at *1 (N.D. Cal. Nov. 20, 2018). “Nor is reconsideration to be used to ask the

                                  20   Court to rethink what it has already thought.” Garcia v. City of Napa, No. C-13-03886 EDL, 2014

                                  21   WL 342085, at *1 (N.D. Cal. Jan. 28, 2014) (citing United States v. Rezzonico, 32 F.Supp.2d 1112,

                                  22   1116 (D. Ariz. 1998)). Thus, Plaintiff shall refrain from filing further “objections” to the Court’s

                                  23   orders unless a motion for reconsideration is appropriate under Civil Local Rules or Federal Rules

                                  24   of Civil Procedure and is filed in accordance with those rules.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 24, 2020

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         2
